COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  Hugo Bustamante, Jr.,                         '
                                                               No. 08-17-00174-CV
                           Appellant,           '
                                                                    Appeal from the
  v.                                            '
                                                                205th District Court
  Miranda & Maldonado, P. C., Carlos A.         '
  Miranda, III, Gabriel Perez and Carlos                     of El Paso County, Texas
                                                '
  Maldonado,
                                                '              (TC# 2015-DCV0358)
                           Appellees.
                                                '

                                           ORDER

        The Court, on its own motion, VACATES the October 18, 2018 submission and oral

argument setting for the above styled and numbered cause. The case will be rescheduled at a
later

date.

        IT IS SO ORDERED this 2nd day of October, 2018.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, J. and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment